Case 1:15-cr-00210-LEK Document 78 Filed 06/23/20 Page 1 of 16   PageID #: 483



                      UNITED STATES DISTRICT COURT

                            DISTRICT OF HAWAII


UNITED STATES OF AMERICA,                CR. NO. 15-00210 LEK

                  Plaintiff,

      vs.

NADINE KEHAUNANI RAMOS,

                  Defendant.


                       ORDER DENYING DEFENDANT’S
                  EMERGENCY MOTION TO MODIFY SENTENCE

            Defendant Nadine Kehaunani Ramos (“Ramos”) files the

instant motion.     She seeks sentence reduction and compassionate

release pursuant 18 U.S.C. § 3582(c)(1)(A).          She is currently in

the custody of the Federal Bureau of Prisons (“BOP”) at Nevada

Southern Detention Center in Pahrump, Nevada (“Nevada

Southern”), which is a “facility run by CoreCivic, a private

company.”    [Def.’s Emergency Motion to Modify Sentence

(“Motion”), filed 4/17/20 (dkt. no. 62), Decl. of Counsel

(“Counsel Motion Decl.”) at ¶¶ 4, 5.a.1]         Plaintiff United States

of America (“the Government”) states that her request should be

dismissed for failure to exhaust administrative procedures.




      1Docket number 62 contains sealed portions. A redacted
version of the Motion was publicly filed on April 21, 2020.
[Dkt. no. 64.]
Case 1:15-cr-00210-LEK Document 78 Filed 06/23/20 Page 2 of 16   PageID #: 484



[Government’s Response to Def.’s Emergency Motion to Modify

Sentence (“Response”), filed 5/4/20 (dkt. no. 70), at 1.]

            For the reasons stated below, Ramos’s Motion is hereby

denied.

                                BACKGROUND

            The facts of this matter arise out of the Information

filed on March 19, 2015 against Ramos charging her with

attempting to possess with the intent to distribute a mixture or

substance containing a detectable amount of methamphetamine, in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C) and 846.

[Dkt. no. 1.]    The Government filed its notice on March 19, 2015

that Ramos had been previously charged in the criminal matter

known as United States v. Ramos, CR 15-00100 LEK (“Cr. No. 15-

00100”).2   [Dkt. no. 3.]

            Ramos waived her right to indictment and entered a

guilty plea to the Information on April 3, 2015.           [Minutes,

filed 4/3/15 (dkt. no. 8).]

            On August 3, 2016, Ramos was sentenced to 87 months of

imprisonment as to the one count of the Information, and a term



      2A Criminal Complaint was filed in Cr. No. 15-00100 against
Ramos on January 12, 2015 charging her with attempting to
possess with the intent to distribute 500 grams or more of a
mixture or substance containing a detectable amount of
methamphetamine on January 9, 2015, in violation of 21 U.S.C.
§§ 841(a)(1), and 841 (b)(1)(A). [Cr. No. 15-00100, Criminal
Complaint, filed 1/12/15 (dkt. no. 1).]

                                      2
Case 1:15-cr-00210-LEK Document 78 Filed 06/23/20 Page 3 of 16    PageID #: 485



of supervised release of three years.         [Judgment in a Criminal

Case, filed 8/4/16 (dkt. no. 59), at 2-4.]          She was ordered to

surrender on October 12, 2016 to commence serving her sentence.

[Stipulated Motion and Order Granting Extension of Time to

Surrender, filed 9/22/16 (dkt. no. 61), at 4.]          She is scheduled

to be released on December 12, 2022.         [Response at 2.]      She is

currently 41 years old.      [Counsel Motion Decl. at ¶ 4.]

             Ramos seeks sentence reduction on the basis that she

suffers from chronic asthma and hyperthyroidism, and takes

medication for both conditions:        20 mgs of Methimazole daily;

and an albuterol inhaler that she uses several times weekly to

control her asthma.      [Id. at ¶ 5b.3]    Her attorney, on April 13,

2020, sent a letter to Nevada Southern’s warden requesting

compassionate release pursuant to 18 U.S.C. § 3582.              [Id. at

¶ 6, Exh. A (letter dated 4/13/20 to Warden, Nevada Southern

Detention Center (“4/13 Letter”)) at 1.]         To date, no response

has been received.     [Counsel Motion Decl. at ¶ 6.]

             The Government’s opposition is that Ramos has failed

to exhaust her administrative remedies and that the exhaustion

provision is not only mandatory, but jurisdictional and cannot

be waived.    No evidence however is presented addressing whether




      3On April 30, 2020, May 4, 2020, and June 12, 2020, Ramos
supplemented the record with documentation regarding her medical
conditions. [Dkt. nos. 68, 72, 76.]
                                      3
Case 1:15-cr-00210-LEK Document 78 Filed 06/23/20 Page 4 of 16   PageID #: 486



Nevada Southern’s warden responded to the 4/13 Letter requesting

compassionate release.      As to whether Ramos has presented

“extraordinary and compelling reasons,” and whether the factors

under 18 U.S.C. § 3551(a) warrant reduction of her sentence, the

Government is unable to comment because it has not been able to

acquire information nor to verify and investigate Ramos’ medical

condition.    [Response at 15.]

                                DISCUSSION

             Generally, courts have limited power to modify terms

of imprisonment after a defendant has been sentenced.            See

generally 18 U.S.C. § 3582.       As amended by the First Step Act,

18 U.S.C. § 3582(c)(1)(A)(i) authorizes an exception to that

general rule and permits modification of a sentence:

             (c) Modification of an imposed term of
             imprisonment.--The court may not modify a term of
             imprisonment once it has been imposed except
             that--

                  (1)   in any case--

                        (A) the court, upon motion of the
                        Director of the Bureau of Prisons, or
                        upon motion of the defendant after the
                        defendant has fully exhausted all
                        administrative rights to appeal a
                        failure of the Bureau of Prisons to
                        bring a motion on the defendant’s
                        behalf or the lapse of 30 days from the
                        receipt of such a request by the warden
                        of the defendant’s facility, whichever
                        is earlier, may reduce the term of
                        imprisonment (and may impose a term of
                        probation or supervised release with or
                        without conditions that does not exceed

                                      4
Case 1:15-cr-00210-LEK Document 78 Filed 06/23/20 Page 5 of 16   PageID #: 487



                       the unserved portion of the original
                       term of imprisonment), after
                       considering the factors set forth in
                       section 3553(a) to the extent that they
                       are applicable, if it finds that--

                             (i) extraordinary and compelling
                             reasons warrant such a
                             reduction . . .

                             and that such a reduction is
                             consistent with applicable policy
                             statements issued by the
                             Sentencing Commission[.]

             Thus, Ramos is required to demonstrate both exhaustion

of administrative remedies and that “extraordinary and

compelling reasons” exist to warrant sentence reduction.

I.      Exhaustion

             Section 3582(c)(1)(A) imposes “a statutory exhaustion

requirement” that “must be ‘strictly enforced.’”           United States

v. Monzon, 99cr157 (DLC), 2020 WL 550220, at *2 (S.D.N.Y.

Feb. 4, 2020) (alteration omitted) (quoting Theodoropoulos v.

I.N.S., 358 F.3d 162, 172 (2d Cir. 2004)).          Here, Ramos has

exhausted – through her counsel, her request for compassionate

release was mailed to the warden of her facility on April 13,

2020.     [Counsel Motion Decl., Exh. A (4/13 Letter) at 1.]

Under the mailbox rule, the warden is presumed to have received

it within three to four days or, in other words, by April 17,

2020:

                  The mailbox rule provides that the proper
             and timely mailing of a document raises a

                                      5
Case 1:15-cr-00210-LEK Document 78 Filed 06/23/20 Page 6 of 16   PageID #: 488



            rebuttable presumption that the document has been
            received by the addressee in the usual time. It
            is a settled feature of the federal common law.
            Hagner v. United States, 285 U.S. 427, 430, 52 S.
            Ct. 417, 76 L. Ed. 861 (1932); Rosenthal v.
            Walker, 111 U.S. 185, 193, 4 S. Ct. 382, 28 L.
            Ed. 395 (1884); Lewis v. United States, 144 F.3d
            1220, 1222 (9th Cir. 1998). As a rebuttable
            presumption, it does not operate as a rule of
            construction, dictating that a requirement of
            receipt should be read as a requirement of timely
            mailing. Rather, it is a tool for determining,
            in the face of inconclusive evidence, whether or
            not receipt has actually been accomplished. . . .

Schikore v. BankAmerica Supplemental Ret. Plan, 269 F.3d 956,

961 (9th Cir. 2001).      More than thirty days have elapsed since

April 17, 2020.     The Government fails to provide any evidence

that the warden did not receive the 4/13 Letter or, if the

warden did receive it, that the warden denied the request

thereby implicating Ramos’s obligation to exhaust her

administrative remedies in appealing a denial.          Because over

thirty days have passed since the request is presumed to have

been received on April 17, 2020, Ramos meets the statutory

requirement, and this Court may reduce the term of imprisonment.4


      4Ramos’s counsel also sent a letter via certified mail to
BOP’s Director dated April 22, 2020 in which he requested
Ramos’s release. [Reply to Government’s Response to Defendant’s
Emergency Motion to Modify Sentence, filed 5/18/20 (dkt.
no. 73), Decl. of Counsel (“Counsel Reply Decl.”) at ¶ 2, Exh. A
(letter dated 4/22/20 to Michael Carvajal, Director, Federal
Bureau of Prisons).] While the Court appreciates counsel’s
thoroughness and advocacy on behalf of his client, it does not
consider this letter as a qualifying request as set forth in 18
U.S.C. § 3582(c)(1)(A) because the statute clearly states that
the thirty days must have elapsed from “receipt of the request
                                      6
Case 1:15-cr-00210-LEK Document 78 Filed 06/23/20 Page 7 of 16   PageID #: 489



             Additionally, the exhaustion requirement may be

waived:

             However, as courts in this Circuit have held, the
             requirement of completing the administrative
             process may be waived “if one of the recognized
             exceptions to exhaustion applies.” United States
             v. Perez, No. 17-CR-513-3, 2020 WL 1546422, at *2
             (S.D.N.Y. Apr. 1, 2020); see also United States
             v. Colvin, No. 19-CR-179, 2020 WL 1613943, at *2
             (D. Conn. Apr. 2, 2020) (“[I]n light of the
             urgency of [d]efendant’s request, the likelihood
             that she cannot exhaust her administrative
             appeals during her remaining eleven days of
             imprisonment, and the potential for serious
             health consequences, the [c]ourt waives the
             exhaustion requirement of Section
             3582(c)(1)(A).”); United States v. Zukerman,
             No. 16-CR-194, 2020 WL 1659880, at *2 (S.D.N.Y.
             Apr. 3, 2020).

United States v. McCarthy, CRIM. CASE NO. 3:17-CR-0230 (JCH),

2020 WL 1698732, at *3 (D. Conn. Apr. 8, 2020) (alterations in

McCarthy).    The exhaustion requirement is not absolute, but

there must be a justification for waiving it:

                  “Even where exhaustion is seemingly mandated
             by statute . . . , the requirement is not
             absolute.” Washington v. Barr, 925 F.3d 109, 118
             (2d Cir. 2019). There are generally three bases
             for waiver of an exhaustion requirement. See
             Perez, 2020 WL 1546422, at *2 (discussing
             exceptions to statutory exhaustion in context of
             motion for compassionate release during COVID-19
             pandemic).

                  “First, exhaustion may be unnecessary where
             it would be futile, either because agency
             decisionmakers are biased or because the agency


by the warden of the defendant’s facility.”          Director Carvajal
is not the warden of Ramos’s facility.


                                      7
Case 1:15-cr-00210-LEK Document 78 Filed 06/23/20 Page 8 of 16   PageID #: 490



            has already determined the issue.” Washington,
            925 F.3d at 118. “[U]ndue delay, if it in fact
            results in catastrophic health consequences,
            could make exhaustion futile.” Id. at 120.
            Second, “exhaustion may be unnecessary where the
            administrative process would be incapable of
            granting adequate relief,” including situations
            where “the relief the agency might provide could,
            because of undue delay, become inadequate.” Id.
            at 119-20. Third, “exhaustion may be unnecessary
            where pursuing agency review would subject
            plaintiffs to undue prejudice.” Id. at 119.

Id. (alterations in McCarthy).

            The Court finds that exhaustion would be futile under

the current circumstances of the COVID-19 pandemic and BOP’s

failure to respond to Ramos’ request for compassionate release.

            First, the spread of COVID-19 in the United States -

particularly in enclosed communities such as prisons and nursing

homes - demonstrates that further delay may cause catastrophic

health consequences, including death.         See New York v. Sullivan,

906 F.2d 910, 918 (2d Cir. 1990) (holding that waiver was

appropriate where “enforcement of the exhaustion requirement

would cause the claimants irreparable injury” by risking

“deteriorating health, and possibly even . . . death”).            To be

clear, the COVID-19 crisis is unique.         It is not a matter of

considering an individual prisoner’s risk of getting sick and

receiving less than adequate medical care, it is the

consideration that, even with BOP’s conscientiousness and care

in mitigating the spread of COVID-19 in its facilities through


                                      8
Case 1:15-cr-00210-LEK Document 78 Filed 06/23/20 Page 9 of 16   PageID #: 491



cleaning and social distancing, it has been demonstrated that

COVID-19 infection is already within its walls. Indeed, BOP’s

own statistics demonstrate wide-spread COVID-19 infection - the

current status of its positive COVID-19 cases, including deaths,

is:

            The BOP has 132,519 federal inmates in BOP-
            managed institutions and 13,321 in community-
            based facilities. The BOP staff complement is
            approximately 36,000. There are 1,349 federal
            inmates and 163 BOP staff who have confirmed
            positive test results for COVID-19 nationwide.
            Currently, 4,975 inmates and 528 staff have
            recovered. There have been 87 federal inmate
            deaths and 1 BOP staff member deaths attributed
            to COVID-19 disease.

Federal Bureau of Prisons, COVID-19 Cases,

https://www.bop.gov/coronavirus (last visited June 23, 2020)

(emphases in original).      BOP’s website does not provide

information about whether positive COVID-19 cases have occurred

at Nevada Southern.      Ramos contends that the coronavirus

currently exists inside the walls of where she resides.

[Counsel Motion Decl. at ¶ 7; Counsel Reply Decl., Exh. B

(statement by Ramos, dated 5/5/20).]

            Second, the Court finds that the administrative

process is incapable of granting adequate relief.           Undue delay

exists.   BOP (though its agent, Nevada Southern) has failed to

respond to Ramos’s request for compassionate release.            Thus, the

Court finds that Ramos is unduly prejudiced by such delay


                                      9
Case 1:15-cr-00210-LEK Document 78 Filed 06/23/20 Page 10 of 16   PageID #: 492



tactics and concludes that, even if Ramos has not exhausted as

outlined in the statute, requiring her to exhaust administrative

remedies under the circumstances presented renders exhaustion of

the BOP administrative process futile, inadequate, and unduly

prejudicial.     Waiver of the exhaustion requirement is justified.

            Lastly, the Government contends that the exhaustion

requirement cannot be waived by this Court.          This argument is

unavailing.     Compelling and thoughtful analysis exists for this

Court to conclude that section 3582’s exhaustion provision is

not a jurisdictional requirement for the court’s authority to

grant compassionate release but merely states the procedures

that a defendant must follow before seeking compassionate

release:

                 Neither the language, the context, nor the
            history of section 3582 clearly states that its
            exhaustion provision imposes a jurisdictional
            requirement. The text of the statute does not
            style exhaustion as jurisdictional barrier.
            Compare Shaw v. Bank of Am. Corp., 946 F.3d 533,
            541 (9th Cir. 2019) (deeming provision which read
            “no court shall have jurisdiction over” to be
            jurisdictional), with Payne v. Peninsula Sch.
            Dist., 653 F.3d 863, 867 (9th Cir. 2011),
            overruled on other grounds by Albino v. Baca, 747
            F.3d 1162 (9th Cir. 2014) (deeming provision
            which stated administrative procedures “shall be
            exhausted” to be non-jurisdictional).
            Furthermore, the context and history of
            section 3582, discussed above, demonstrate the
            rule goes to the procedures that must be followed
            before seeking compassionate release, as opposed
            to the courts’ authority to grant such relief.
            In particular, the First Step Act made less
            onerous the procedures that had to be followed to

                                     10
Case 1:15-cr-00210-LEK Document 78 Filed 06/23/20 Page 11 of 16   PageID #: 493



            seek compassionate release by adding an avenue by
            which a defendant could directly petition a
            court, but did not alter the sentencing court’s
            exclusive authority to grant compassionate
            release.

United States v. Connell, Case No. 18-cr-00281-RS-1, 2020 WL

2315858, at *2 (N.D. Cal. May 8, 2020).          The Government’s

position on the exhaustion requirement is also appallingly

inconsistent with other districts where the Government

explicitly conceded “‘that § 3582(c)(1)(A)’s exhaustion

requirement is not jurisdictional, but rather is a claims-

processing rule that the Government can waive by failing to

raise an exhaustion argument.’”        Id. at *3 (quoting United

States v. Gentille, No. 19-cr-00590, 2020 WL 1814158, at *3

(S.D.N.Y. Apr. 9, 2020)).       The Government’s regional conflict in

the interpretation of § 3582(c) raises alarm at the disparity of

treatment and arbitrariness in treating similarly-situated

defendants.     Id. (“‘The government’s interpretation of § 3582(c)

should not change based on whether an inmate is incarcerated in

New York or California.’” (quoting United States v. Fischman,

No. 16-cr-00246, 2020 WL 2097615, at *3 (N.D. Cal. May 1,

2020))).

II.   Extraordinary and Compelling Reasons

            A sentence reduction is only permitted where there are

“extraordinary and compelling reasons,” and if “such a reduction



                                     11
Case 1:15-cr-00210-LEK Document 78 Filed 06/23/20 Page 12 of 16   PageID #: 494



is consistent with applicable policy statement issued by the

Sentencing Commission.”       § 3582(c)(1)(A)(i).

            Congress never defined the term “extraordinary
            and compelling reasons,” except to state that
            “[r]ehabilitation . . . alone” does not suffice.
            18 U.S.C. § 944(t) [sic]. Rather, Congress
            directed the Sentencing Commission to define the
            term. The Commission did so prior to the passage
            of the First Step Act, which amended section
            3852(c)(1)(A) to allow prisoners to directly
            petition courts for compassionate release and
            removed the BOP’s exclusive ‘gatekeeper’ role.
            See United States v. Rodriguez, No. 2:03-cr-
            00271, 2020 WL 1627331, at *2 (E.D. Pa. Apr. 1,
            2020).

McCarthy, 2020 WL 1698732, at *4 (some alterations in McCarthy).

            The Sentencing Commission does indeed provide, in

pertinent part, the requisite guidance:

            [T]he court may reduce a term of imprisonment
            (and may impose a term of supervised release with
            or without conditions that does not exceed the
            unserved portion of the original term of
            imprisonment) if, after considering the factors
            set forth in 18 U.S.C. § 3553(a), to the extent
            . . . applicable, the court determines that–

                  (1)(A) extraordinary and compelling reasons
                  warrant the reduction; . . .

                  (2) the defendant is not a danger to the
                  safety of any other person or to the
                  community, as provided in 18 U.S.C.
                  § 3142(g); and

                  (3) the reduction is consistent with this
                  policy statement.

United States Sentencing Commission Guidelines Manual

(“U.S.S.G.”) § 1B1.13.       The Commission defined “extraordinary


                                     12
Case 1:15-cr-00210-LEK Document 78 Filed 06/23/20 Page 13 of 16   PageID #: 495



and compelling” with three specific qualifying reasons in the

Application Notes to section 1B1.13.         The one applicable here

is:

            (A)   Medical Condition of the Defendant.

                  (i) The defendant is suffering from a
                  terminal illness (i.e., a serious and
                  advanced illness with an end of life
                  trajectory). A specific prognosis of life
                  expectancy . . . is not required. . . .

                  (ii) The defendant is-

                        (I) suffering from a serious physical
                        or medical condition . . .

                  that substantially diminishes the ability of
                  the defendant to provide self-care within
                  the environment of a correctional facility
                  and from which he or she is not expected to
                  recover.

U.S.S.G. § 1B1.13, cmt. n.1.

            Courts have found that an extraordinary and compelling

reason exists under certain situations:

            The defendant’s age and medical condition, taken
            in concert taken in concert with the COVID-19
            public health crisis, constitute an extraordinary
            and compelling reason to reduce McCarthy’s
            sentence. See United States v. Gonzalez, No. 18-
            CR-1536155, 2020 WL 1536155, at *3 [(E.D. Wash.
            Mar. 31, 2020)] (approving compassionate release
            where defendant “is in the most susceptible age
            category (over 60 years of age) and her COPD and
            emphysema make her particularly vulnerable”);
            United States v. Hernandez, No. 18-CR-834, 2020
            WL 1684062, at *3 (S.D.N.Y. Apr. 2, 2020)
            (finding “extraordinary and compelling reasons”
            to reduce the defendant’s sentence due to
            defendant’s asthma and the “heightened medical
            risk presented to [the defendant] by the COVID-19

                                     13
Case 1:15-cr-00210-LEK Document 78 Filed 06/23/20 Page 14 of 16   PageID #: 496



            pandemic”); Rodriguez, 2020 WL 1627331, at *2
            (granting compassionate release because for a
            diabetic inmate, “nothing could be more
            extraordinary and compelling than this
            pandemic”); United States v. Campagna, No. 16-CR-
            78-01, 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27,
            2020) (“Defendant’s compromised immune system,
            taken in concert with the COVID-19 public health
            crisis, constitutes an extraordinary and
            compelling reason to modify to [sic] Defendant’s
            sentence on the grounds that he is suffering from
            a serious medical condition that substantially
            diminishes his ability to provide self-care
            within the environment of the RCC.”); Perez, 2020
            WL 1546422, at *2 (“Perez meets th[e] requirement
            [of Application Note 1(D)] as well, because he
            has weeks left on his sentence, is in weakened
            health, and faces the threat of a potentially
            fatal virus. The benefits of keeping him in
            prison for the remainder of his sentence are
            minimal, and the potential consequences of doing
            so are extraordinarily grave.”); see also United
            States v. Perez, No. 19-CR-297 (PAE), 2020 WL
            1329225, at *1 (S.D.N.Y. Mar. 19, 2020) (granting
            bail application, pursuant to section 3142(i), of
            65-year-old defendant with COPD, in light of
            “unique confluence of serious health issues and
            other risk factors facing this defendant, . . .
            which place him at a substantially heightened
            risk of dangerous complications should [he]
            contract COVID-19”).

McCarthy, 2020 WL 1698732, at *5 (some alterations in McCarthy).

            Those at high risk for severe illness from COVID-19

are: people sixty-five years old or older; people living in a

nursing home or long-term care facility; and people of all ages

with underlying medical conditions (particularly if not well

controlled), including chronic lung disease or moderate to

severe asthma, serious heart conditions, diabetes, chronic

kidney disease undergoing dialysis, liver disease, severe

                                     14
Case 1:15-cr-00210-LEK Document 78 Filed 06/23/20 Page 15 of 16   PageID #: 497



obesity, or who are immunocompromised (including cancer

treatment).     Centers for Disease Control and Prevention (“CDC”),

Coronavirus Disease 2019, People Who Are At Higher Risk,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html (last visited June 22,

2020).    Ramos does not meet these risk factors.

             Although Ramos suffers from chronic asthma, she

presents evidence that her asthma is under control with

medication.     The Court cannot conclude that Ramos has

demonstrated that she is higher at risk or particularly

vulnerable to contracting COVID-19 and suffering from serious

complications.     Thus, it does not appear that there exists an

extraordinary and compelling reason for sentence reduction.

Anxiety and fear caused by being incarcerated while the COVID-19

infection is rampant in certain BOP facilities are most

understandable, but do not clear the legal hurdles for sentence

reduction.

             Since the Court finds that extraordinary and

compelling reasons are not present, it need not address the two

other determinations for granting reduction of imprisonment.

                                 CONCLUSION

             For the foregoing reasons, Ramos’s Emergency Motion to

Modify Sentence, filed April 17, 2020, is HEREBY DENIED.

             IT IS SO ORDERED.

                                     15
Case 1:15-cr-00210-LEK Document 78 Filed 06/23/20 Page 16 of 16   PageID #: 498



            DATED AT HONOLULU, HAWAII, June 23, 2020.




USA VS. NADINE KEHAUNANI RAMOS; CR 15-00210 LEK; ORDER DENYING
DEFENDANT’S EMERGENCY MOTION TO MODIFY SENTENCE




                                     16
